People v Correa (2015 NY Slip Op 03412)





People v Correa


2015 NY Slip Op 03412


Decided on April 23, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 23, 2015

Sweeny, J.P., Andrias, Manzanet-Daniels, Clark, JJ.


14920 1429/12

[*1] The People of the State of New York Respondent,
vRene Correa, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Abigail Everett of counsel), for appellant.
Robert T. Johnson, District Attorney, Bronx (Katherine A. Gregory of counsel), for respondent.

Order, Supreme Court, Bronx County (Seth L. Marvin, J.), entered on or about February 5, 2014, which adjudicated defendant a level three predicate sex offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The court properly applied the presumptive override for a prior felony sex crime conviction, and properly exercised its discretion in denying a downward departure. Defendant's record of felony sex crimes is very serious, and defendant committed the underlying crime after having already been adjudicated a level three sex offender (see e.g. People v Smalls, 120 AD3d 1145 [1st Dept 2014]; People v Carter, 114 AD3d 592 [1st Dept 2014]). Although defendant's prior convictions occurred in 2000, they were not remote, particularly since defendant spent approximately 6 of the 10 years between those offenses and the instant offense in prison or on probation supervision. Even while in prison, defendant violated prison rules by soliciting sex from another inmate. Defendant cites no mitigating factors which are not outweighed by his demonstrated propensity to commit sex crimes.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 23, 2015
CLERK